In an action to foreclose a mortgage, Suffern Realty Associates Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Rockland County (Smith, J.), dated March 29, 2005, as, in effect, upon granting renewal, adhered to the original determination set forth in two orders of the same court (Bergerman, J.), both dated September 20, 2004, inter alia, granting the plaintiffs motion to hold it in default of the terms of a foreclosure sale.
Ordered that the order dated March 29, 2005, is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly adhered to its original determination in its prior orders dated September 20, 2004.
*319The appellant’s remaining contentions are without merit. Goldstein, J.P., Mastro, Spolzino and Lunn, JJ., concur.